DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-16, 21-24, and 26-30 are rejected under 35 U.S.C. 102a1 as being anticipated by Volker et al. (DE 10 2004 038 688).
 	Volker shows 1 driver used in a scraper chain conveyor.  The driver includes a central portion having a chain link receptacle for attaching the driver to chain links of a conveyor chain 2 and scraper wings 8/9 adjoining opposite sides of the central portion.  Each of the scraper wings has a web portion extending from the central portion of the driver to an end portion.  As can be seen in Figure 3, the end portion that is widened with respect to the web portion.  Each of the scraper wings includes a wear plate 5/6/10 which covers the web portion in a direction of the end portion starting from a step on an underside of the central portion (see Figure 2).  The wear plate has a base portion (see the bottom portion of 10 in Figure 4) and an end that is widened with respect to the base portion (see the top portion of 10 in Figure 40).  The left and right side of the widened portion of the member 10 at the top of Figure 4 form generally triangular protrusions that protrude from an end of the wear plate on a side of the end portion. 
	While the relative measurements of the length, height, and width, of the wear plate and of the scraper wing are not discussed in detail, the figures would themselves suggest relative measurements of these parts.  When the parts as illustrated in figure 1 are measured, the wear plate has a length of 14mm and a height of 2mm and scraper wing has a length of 21mm (as measured from the end to the recess that accommodates the lower part of the central chain engaging portion) and a height at its highest point of 14mm (measured adjacent to the central chain engaging portion).  This means that the illustrations suggest that a ratio of a length of the wear plate to a length of the scraper wing is about 66% (14/21) and that the ratio of the height of the wear plate to the height of the scraper wing about 14% (2/14). As can be seen in Figure 3, the wear plate has the same width as the scraper wing at its end so that a ratio of a width of the wear plate to a width of the scraper wing 100%. Furthermore, it should be noted that the claims do not define what portion of the driver forms the scraper wings other than saying that the wings adjoin opposite sides of the central portion.  As such, the scraper wings may be viewed as extending from the lateral ends of the driver to any point between the ends and the chain 2.  This means that the scraper wings may be conceptualized as having a variety of lengths and heights relative to the wear plate, including the ratios required by the claims.  As described above, Volker shows all the structure required by claims 22-24 and 26-30. 
Claim(s) 13-18, 20-24, and 26-30 are rejected under 35 U.S.C. 102a1 as being anticipated by Becker (DE 3317682).
 	Becker shows 1 driver used in a scraper chain conveyor.  The driver includes a central portion having a chain link receptacle for attaching the driver to chain links of a conveyor chain 4/5 and scraper wings 15/16 adjoining opposite sides of the central portion.  Each of the scraper wings has a web portion extending from the central portion of the driver to an end portion defined by sashed lines 17/18/19 in Figures 1 and 2.  As can be seen in Figure 2, the end portion that is widened with respect to the web portion.  Each of the scraper wings includes a wear plate 27 which covers the web portion in a direction of the end portion starting from a step 25 on an underside of the central portion (see Figure 3).  As can be seen in Figure 4, the wear plate has a base portion 38 and an end 30 that is widened with respect to the base portion.  The top and bottom portions of the end 30 in Figure 4 form protrusions that protrude from an end of the wear plate on a side of the end portion.  As can be seen in Figure 3, the wear plate extends as far as the end portion of the scraper wing and at least regionally covers the end portion from above and below.  The end portions of each of the scraper wings define a scraper tip 23 that is at least regionally covered from below by the wear plate.  The leg 29 of the wear plate 27 forms a wear body positioned on a top side 20 of the end portion of the scraper wing.  The wear body and wear pate are one piece formed of the same material. The wear plate and wear body are received within a cavity that extends in a longitudinal direction of the scraper wing defined by the steps 24/25 and portion of the wings adjacent the curved edges 33/34 of the wear body 27 (see Figures 3 and 40).  As described above, Becker shows all the structure required by claims 13-18 and 20-21. 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Hesse (US 4,988,033).
 	While Becker does not specify the hardness of the wear plate, one of ordinary skill in the art would understand that harder materials are desirable because they wear more slowly. Hesse shows a driver 10 for a scraper chain conveyor with wear plates attached to its ends that have a hardness of 40-45 Rockwell (see column 4, lines 35-45).  This hardness is equivalent to 370 to 427HB Brinell hardness (see https://en.wikipedia.org/wiki/Hardness_comparison). Hesse teaches that making the wear plate with such a hardness that is greater than the hardness of the main body of the driver exhibits improved wear characteristics while preventing undue stress to the main body of the driver.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the wear plates of Becker of a material with such a hardness.  When this is done, the resulting apparatus would have all the structure required by claims 19 and 25.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912.  The examiner can normally be reached on Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A DEUBLE/Primary Examiner, Art Unit 3651